Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
                                                            FILED
                                                         Apr 16 2012, 9:12 am
collateral estoppel, or the law of the
case.                                                            CLERK
                                                               of the supreme court,
                                                               court of appeals and
                                                                      tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

MARY SPEARS                                      GREGORY F. ZOELLER
Gilroy Kammen Maryan & Moudy                     Attorney General of Indiana
Indianapolis, Indiana
                                                 ANN L. GOODWIN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JASON RUSSELL RICHARDSON,                        )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 11A01-1106-CR-278
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                      APPEAL FROM THE CLAY SUPERIOR COURT
                          The Honorable J. Blaine Akers, Judge
                            Cause No. 11D01-0910-FC-421


                                       April 16, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

DARDEN, Judge
                                  STATEMENT OF THE CASE

           Jason Russell Richardson appeals his conviction of child molesting, a class C

felony.1

           We affirm.

                                             ISSUES

           I.      Whether the trial court committed reversible error in denying certain
                   for cause challenges during voir dire.

           II.     Whether a deputy’s testimony constituted impermissible opinion
                   testimony resulting in fundamental error.

           III.    Whether the prosecutor engaged in misconduct resulting in
                   fundamental error.

                                              FACTS

           The facts most favorable to the verdict show that Richardson lived in rural Clay

County with his wife and his wife’s two children. The family lived on property where

two trailers were located. The family lived in one trailer and used the other trailer for

storage.

           Between February 1, 2009, and May 31, 2009, K.S., an eleven-year-old female

relative, visited the family’s property on numerous occasions. On at least one occasion,

Richardson asked K.S. to accompany him to the storage trailer, and when she assented,

he took her to a bedroom containing only a mattress. Richardson asked K.S. whether she


1
    Ind. Code § 35-42-4-3(b).


                                                 2
had had her first kiss and whether she was still a virgin. Richardson also asked K.S.

where she was shaving. K.S. responded that she did not know where to shave but that

she would ask her mother about it.

      Richardson told K.S. that since she was there, he would show her where to shave.

Richardson told K.S. to remove her underwear and lie down on the mattress. When she

did so, he touched her “in appropriate places” by poking and rubbing “in between” K.S.’s

legs with his finger. (Tr. 119). This activity happened more than once, but one encounter

ended when Richardson’s wife yelled for them from the other trailer.

      Clay County Deputy Sheriff Casey Judge and a Child Protective Services (“CPS”)

employee interviewed K.S. on July 27, 2009. Deputy Judge and the CPS employee

interviewed Richardson the next day.        On October 18, 2009, the State charged

Richardson with two counts of class C felony child molesting. The State subsequently

amended its information to one count of class C felony child molesting.

      At trial, after K.S.’s testimony, the State played a recording of the July 27, 2009

interview involving Deputy Judge, the CPS employee, and Richardson. Deputy Judge

then testified regarding the tape and the investigation.      The State rested without

presenting medical evidence. After Richardson presented his defense, the jury found him

guilty of one count of class C felony child molesting. The trial court subsequently

sentenced Richardson to a term of five years’ imprisonment.




                                           3
                                        DECISION

1.     Voir Dire

       Richardson argues that the trial court erred in denying his request to challenge two

jurors for cause during voir dire. In support of his argument, Richardson cites Campbell

v. State, 547 N.E.2d 843 (Ind. 1989) and Indiana Code section 35-37-1-5.

       The decision of whether to excuse a juror for cause rests within the sound

discretion of the trial court. McHenry v. State, 820 N.E.2d 124, 127 (Ind. 2005). Trial

courts have “substantial deference in such matters because they are in the best position to

assess the jurors’ ability to serve without bias and to follow the law because the trial

courts observe the prospective jurors firsthand.” Scuro v. State, 849 N.E.2d 682, 685

(Ind. Ct. App. 2006), trans. denied. We will reverse a trial court’s decision regarding

challenges for cause only where the decision is arbitrary or illogical and results in

prejudice to the defendant. Id. “Indeed, if a defendant uses a peremptory challenge to

strike the problematic juror and does not complain that the use of this peremptory

challenge prevented him from challenging another juror who was later seated, the

defendant has not shown prejudice and any error will be found to be harmless.” Id.

       In the present case, defense counsel requested to remove a prospective juror for

cause after the juror initially stated that he had a problem with child molesting charges in

general and that a defendant’s lawyer would have to convince him that his client was not

guilty. The trial court questioned the prospective juror about his ability to be impartial

                                             4
and instructed him on the State’s burden of proof. The prospective juror then told the

court that “[i]f I’m selected as a juror, I will do my best to listen and make an honest

decision.”       (Tr. 61).    The trial court denied defense counsel’s request, and defense

counsel presumably used a peremptory challenge to remove the prospective juror. 2

          Another prospective juror expressed her anger about child molesters and rapists

and voiced her concern that she could not be impartial. Defense counsel moved to strike

the prospective juror for cause. The trial court examined the prospective juror regarding

her understanding of the nature of a criminal charge, the State’s burden of proof, her

ability to follow the trial court’s instructions, and her ability to be impartial.                    The

prospective juror told the trial court that she understood the trial court’s instructions, that

she did not wish to be prejudiced, and that she hoped that she would be able to “sit here

and listen.” (Tr. 93). The trial court did not rule on defense counsel’s motion to remove

the prospective juror for cause, and the prospective juror was removed when defense

counsel exercised his peremptory challenge.3

          In Campbell, our supreme court held that the trial court abused its discretion in not

removing for cause a prospective juror who communicated such “strong and unyielding

opinions regarding criminals” that his later statement that he was willing to give the
2
  The record does not specifically indicate who used the peremptory challenge. In determining this issue,
we assume that defense counsel exercised the peremptory challenge to remove the juror that he had
requested be removed for cause. Indeed, although the record is unclear, the State does not argue on
appeal that it challenged this juror.
3
    Again, in determining this issue, we assume that defense counsel exercised the peremptory challenge.


                                                      5
defendant a fair trial was “less than convincing considering his very strong personal

feelings and philosophies on the subject.” 547 N.E.2d at 844. However, the court also

emphasized that the prejudice against the defendant arose because the defendant had to

use a peremptory challenge to remove the aforementioned juror, which resulted in the

defendant’s inability to challenge another prospective juror. Richardson does not contend

that he was denied the ability to challenge a prospective juror.

       Indiana Code section 35-37-1-5(a)(2) provides that a good cause for challenge

occurs if the prospective juror “has formed or expressed an opinion as to the guilt or

innocence of the defendant.” However, “such an opinion is subject to subsection (b),”

which states that the trial court may “admit the juror as competent” if, after examination,

“the juror states on oath that the juror feels able, notwithstanding the juror’s opinion, to

render an impartial verdict upon the law and the evidence; and the court is satisfied that

the juror will render an impartial verdict.” Similarly, Indiana Code section 35-37-1-

5(a)(11) states that there is good cause to challenge if the prospective juror “is biased or

prejudiced for or against the defendant.”

       Here, even assuming that the trial court erred in not removing either juror for

cause, we conclude that Richardson has not shown that he was fundamentally prejudiced.

Therefore, any error would be harmless.          The record discloses that he struck both

prospective jurors with peremptory challenges; thus, they did not serve on the panel.




                                             6
Although Richardson claims he ultimately exhausted his peremptory challenges, 4 he

makes no argument that he was unable to peremptorily strike other prospective jurors

because he was required to use peremptory challenges on these two prospective jurors.

Consequently, Richardson “has not shown that he was prejudiced because of the trial

court’s denial of his challenges for cause. Thus, even if the trial court erred in denying

the challenges for cause, it was harmless error.” See Scuro, 849 N.E.2d at 685.

2.         Opinion Testimony

           Richardson alleges that Deputy Judge offered opinion testimony that invaded the

province of jury and resulted in prejudice to him. Richard argues that he was prejudiced

by Deputy Judge’s alleged vouching of K.S.’s allegations and by her statements

regarding the body language of both Richardson and the victim.


4
    In a footnote in his brief, Richardson asserts:

           Finally, it seems probable that the defense’s final peremptory strike was used on [a
           prospective juror] who had “no use” for “child molesters” and spoke obliquely of
           “hanging” them, and who said he did not know if he could adhere to the presumption of
           innocence. [This prospective juror] was in the final round of jurors stricken.

           Thus, the record does show, albeit in a roundabout way, that the defense exercised all of
           its peremptory strikes and so has not waived the error resulting from the trial court’s
           failure to excuse [the two previous prospective jurors].

(Richardson’s Br. at 29 n.15) (citations omitted).

        The State, on the other hand, did attempt to analyze the record, and its argument appears to refute
Richardson’s assertion. For purposes of this appeal, we accept Richardson’s implication that he used all
of his peremptory strikes. However, the best practice would have been for Richardson to reconstruct the
record under Indiana Appellate Rule 31 and make such a part of the record for review on appeal.




                                                      7
       a.    Vouching as Fundamental Error

       At trial, K.S. testified about Richardson touching her between the legs after she

had removed her panties at his request. Defense counsel questioned K.S. about her

inability to remember the precise date of the offense, the family members she had spoken

to about the offense, and her inability to remember other details about the offense, such

as what she was wearing, what Richardson was wearing, and what hand or hands he had

used in committing the offense.

       The State then showed a video of Deputy Judge’s interview with Richardson.

Afterward, the following colloquy occurred between the prosecutor and Deputy Judge:

       Q:           What did you (inaudible), if anything, from the course of that
                    investigation or that interview that helped your interview that
                    helped your investigation?

       A.           There was not a direct confession of any sort. There were,
                    however, a few comments that caused some concerns for me.
                    A couple of comments that I thought kind of showed a little
                    bit of how Mr. Richardson thinks. A few things that kind of
                    hinted towards the volitivity [sic] of the complaints that I had
                    heard from K.S. the previous evening.

(Tr. 140).

       Richardson contends that in her last statement, Deputy Judge improperly vouched

for K.S., thus invading the province of the jury. Richardson contends that Deputy

Judge’s use of “volitivity” was her manner of stating “validity.” From the context of the

statement, we conclude that Richardson is correct.


                                            8
       Our supreme court has consistently found error where a witness was permitted,

over a defendant’s objection, to vouch for the veracity of a child victim. Okuly v. State,

574 N.E.2d 315, 316 (Ind. Ct. App. 1991). The ultimate factual determination of whether

a charged incident actually occurred should be made by the trier of fact. Id.

       Here, however, there was no objection to Deputy Judge’s statement. Accordingly,

Richardson argues that we should find that fundamental error has occurred. We review

Richardson’s allegation of error pursuant to our well-settled fundamental error analysis:

(1) whether the error was a blatant violation of basic principles; (2) whether the harm or

potential harms was substantial; and (3) whether the resulting error denied the defendant

fundamental due process. Id. Fundamental error is that error “which so inundates the

trial as to remove its essential cloak of fairness.” Kelley v. State, 566 N.E.2d 591, 593

(Ind. Ct. App. 1991).

       In Okuly, a caseworker testified without objection that “I believe what [the child

victim] is telling me and she’s telling the jury and the people in this courtroom is the

truth.” Id. On review, we determined that the child victim’s testimony “was central to a

determination of guilt or innocence.” Id. at 317. We noted, however, that the jury “did

not receive a distorted, one-sided analysis of [the child victim’s] credibility.” Id. We

concluded that although the child victim’s credibility was improperly bolstered by the

caseworker’s testimony, “Okuly was permitted to repeatedly assail the impression that

[the child victim] was truthful.”    Id.   Thus, we held that Okuly was given a fair

                                             9
opportunity to meet the allegations against him and that he was not denied fundamental

due process.

       In Kelley, a therapist was asked, “In real certain terms do you believe [the child

victim is] telling the truth,” to which the therapist answered, “Yes, I do.” 566 N.E.2d at

593. Without analysis of the transcript, we held that the therapist’s testimony, though

impermissible vouching, did not “rise to the level where it would affect the fairness and

integrity of the judicial proceedings or deny Kelley due process.” Id. We then held that

the therapist’s testimony was not fundamental error.

       In Edgin v. State, 657 N.E.2d 445, 447 (Ind. Ct. App. 1995), trans. denied, Edgin

argued that his trial counsel was ineffective for allowing a detective to testify, without

objection for vouching, that the child victims “seemed very credible.” We concluded that

the detective’s statement was improper vouching testimony and that an objection would

have been sustained. We noted that “[e]ven when the victim’s testimony is central to the

issue of the defendant’s guilt or innocence, the defendant is not prejudiced so long as the

finder of fact does not receive a one-sided view of the victim’s credibility.” Id. (citing

Okuly, 574 N.E.2d at 317). Because Edgin’s attorney was able to cross-examine both the

detective and the child victims, and “all of this evidence concerning the children’s

credibility and bias was available for the jury to weigh against [the detective’s]

statement,” we held that Edgin was neither prejudiced by his attorney’s failure to object

to vouching testimony nor deprived of a fair trial. Id. at 447-48.

                                            10
        In the present case, Deputy Judge’s statement was somewhat equivocal. However,

to the extent that it arguably constituted improper vouching, we do not conclude that

Richardson was fundamentally prejudiced, deprived of a fair trial, or deprived of his due

process rights. Richardson’s attorney vigorously questioned K.S. and challenged her

veracity. His attorney also challenged Deputy Judge’s ability to assess K.S. by showing

that she had recently become a police officer and that she had never interviewed a child

victim. In light of all the circumstances, we hold that there is no fundamental error.5

        b.      Opinion Testimony about Others’ Body Language

        The entire interview of Richardson by Deputy Judge was shown to the jury

without objection.         Richardson contends that Deputy Judge’s testimony about

Richardson’s habits of snapping a button on his shirt, twisting his wedding ring, and

adjusting his hat was inadmissible under Indiana Rule of Evidence 701. Richardson

further contends that this testimony was impermissibly bolstered because his “absent

gestures were ‘juxtaposed’ with those of K.S., who, due to her act of pulling her shirt

collar up on her face and ‘[holding] into herself,’ the deputy described as being ‘scared

almost[,]’ as if ‘she [were] trying to protect herself from what she was saying.”

5
  In his “Appellant’s Notice of Supplemental Authority,” Richardson cites the recent case of Hoglund v.
State, __ N.E.2d __, 2012 WL 749416 (Ind. March 8, 2012) for the proposition that “even indirect
vouching for alleged child victims is impermissible . . . .” In Hoglund, our supreme court held in its
background discussion that “indirect vouching testimony is little different than testimony that the child
witness is telling the truth.” Hoglund, at *5. The court subsequently explained that this indirect vouching
testimony, which came from three witnesses, did not rise to the level of fundamental error. Id. at *7. As
explained in our opinion, there is no fundamental error under the circumstances of this case.



                                                    11
(Richardson’s Br. at 14). Richard cites Tolliver v. State, 922 N.E.2d 1272, 1279 (Ind. Ct.

App. 2010), trans. denied and like cases for the proposition that “body language

testimony” is of dubious value.

       Again, defense counsel did not object, and Richardson asserts fundamental error.

Deputy Judge’s testimony reveals a relatively inexperienced officer’s mere observations

about Richardson’s and K.S.’s actions during questioning. It does not add any weight to

the actions that the jury observed on the tape of Richardson’s interview.6 Furthermore,

the jury saw in an excoriating cross-examination by Richardson’s counsel that Deputy

Judge generally lacked experience as a new recruit and specifically lacked experience

questioning children. While Deputy Judge’s testimony was arguably inadmissible as

unhelpful to the jury, we cannot say, given the emphasis during cross-examination upon

her inexperience, that Deputy Judge’s testimony either prejudiced Richardson or denied

him his due process rights. Accordingly, there was no fundamental error.

3.     Statements During Closing Arguments

       Richardson contends that the prosecutor committed misconduct when he allegedly

(1) invited the jury to draw an adverse inference from Richardson’s silence and

employment of counsel; (2) misstated the law and cast aspersions on the propriety of the

defense’s final argument; and (3) misstated the evidence. Richardson acknowledges that


6
  Indeed, Richardson admits in his argument that “because the entirety of her interview with Mr.
Richardson was played for the jury, the jury had access to the exact same perceptions as the officer.”
(Richardson’s Br. at 15).

                                                 12
no objection or request for admonition was made by defense counsel; therefore, he

premises his contention on fundamental error.

       In reviewing a claim of prosecutorial misconduct, we must first determine whether

the prosecutor’s conduct was improper. Newsome v. State, 686 N.E.2d 868, 875 (Ind. Ct.

App. 1997). If we determine the conduct was improper, we must then determine whether

under all the circumstances the prosecutor’s misconduct placed the defendant in a

position of grave peril. Id. In deciding whether the defendant was placed in grave peril,

we consider the probable persuasive effect of the misconduct on the jury’s decision. Id.

       a.     Richardson’s Silence and Right to Counsel

       Richardson contends that the prosecutor’s references to his Fifth Amendment

privilege against self-incrimination and right to an attorney invited the jury to draw an

adverse inference of guilt. Richardson cites pages 149, 155-56, and 197 of the transcript

in support of his contention.

       During cross-examination of Deputy Judge, defense counsel attempted to show

that the deputy was inexperienced and did not conduct a thorough investigation. The

following colloquy occurred:

       Q:     Did you investigate . . . who all did you talk to in your investigation?

       A:     I spoke primarily with K.S., her mother, and [Richardson].
       Q:     Primarily or you spoke (inaudible)?
       A.     I don’t recall any conversations with anyone else. If I had them, I
              didn’t take any notes from them or gain anything from them to

                                             13
                remember . . . that’s beside of course from [the CPS employee] who
                I was working with and was present with me.
       Q:       How many times did you attempt to set up an additional interview
                with Mr. Richardson?
       A:       I know that it was at least once because I remember the conversation
                with him on the phone when he told me that he wasn’t going to meet
                with me anymore.
       Q:       Did he ever tell you to contact his attorney?
       A:       Yes, he did.
       Q:       Did you make any attempt to contact his attorney?
       A:       I was not aware of who his attorney was.


(Tr. 149).

       Subsequently, on re-direct, the prosecutor and Deputy Judge entered into the

following exchange:

       Q:       [Defense counsel] asked you if you had ever attempted to contact
                [Richardson’s] attorney once he told you to contact his attorney. Is it the
                normal practice of the deputy to start [a] discussion with an attorney for a
                possible accused?

       A:       Not typically. Generally, if they want to speak with us, they contact us to
                make the arrangements.

       Q:       Did anybody contact you to discuss this with you?

       A:       No.

(Tr. 155-56).




                                              14
       During closing argument, the prosecutor stated, “Deputy Judge did exactly what

she needed to do and when she tried to follow up, what was she told? Call my attorney.”

(Tr. 196-97).

       The State may not use “the act of the defendant’s silence or the fact of the request

for counsel itself as indicative of guilt or damaging to credibility.” Willsey v. State, 698

N.E.2d 784, 793 (Ind. 1998) (citing Wainwright v. Greenfield, 474 U.S. 284 (1986);

Doyle v. Ohio, 426 U.S. 610 (1976)). There is no prima facie bar against any mention

whatsoever of a defendant’s right to request counsel, but instead there is a bar against any

exploitation of that constitutional right by the prosecutor. Id. A prosecutor’s remarks

about a defendant’s silence are permissible if they are made in rebuttal of the defendant’s

argument. Barton v. State, 936 N.E.2d 842, 852 (Ind. Ct. App. 2010), trans. denied.

       Here, it is clear that defense counsel wanted to establish that Deputy Judge was so

inexperienced that she failed to conduct a full investigation and that she failed and/or was

too afraid to deal with Richardson’s counsel. The State’s reference to Richardson’s

request for an attorney was in response to defense counsel’s strategy; it was not an

inappropriate attempt to use Richardson’s right to remain silent or request an attorney to

indicate Richardson’s guilt or damage his credibility. There is no error here, fundamental

or otherwise.




                                            15
       b.     Alleged Misstatements and Aspersions by the Prosecutor

       Richardson contends that the prosecutor committed fundamental error when he

referred in his rebuttal to Richardson’s arguments about the State’s burden of proof.

Richardson argues that the prosecutor’s reference improperly implied that the prosecutor

was a “good guy” and that defense counsel was a “‘bad guy’ or, worse, ‘a shyster[,]’

[which] conduct is ‘clearly improper.’” (Richardson’s Br. at 22). (citing Bardonner v.

State, 587 N.E.2d 1353, 1361-62 (Ind. Ct. App. 1992), trans. denied). Richardson claims

that the prosecutor’s allegedly improper statement resulted in prejudice.

       Our review of the transcript discloses that defense counsel, during closing

argument, acknowledged that the State did not have to prove that the molestation

occurred on a specific date. Defense counsel then attempted to tie the molestation to a

specific date when Richardson had asked K.S. to help him move a dresser. Defense

counsel argued the following:

       Testimony says sometime in the summer, but a date wasn’t required by law
       and there (inaudible) particularly given, but an incident was given to help
       establish some time reference. I didn’t provide that incident. I didn’t
       develop a dresser got moved, they did and yet I have a witness for the
       moving of the dresser that said nothing occurred.

(Tr. 189).

       On rebuttal, the prosecutor responded:

       The date, you’re right, I can’t tell what date, but ladies and gentlemen of the
       jury when you look at the elements and the Judge instructs as to the
       elements that need to be proven, if you see anywhere listed within those
       elements that I have to show you anything regarding a date, you come back
                                             16
       and acquit him. But, you’re not going to do that, because what [defense
       counsel] is asking you to do is take into consideration something that I
       don’t have to prove. He’s trying to increase the burden upon me to make it
       more difficult. Do not do that. Follow the law. He discusses the dresser
       and (inaudible). He discusses the dresser how it (inaudible). The State
       (inaudible) forth the dresser. If you recall any testimony from K.S., from
       the detective that it was a dresser that was moving. Again, how (inaudible)
       that acquit him. It was not there. That was just a misstatement as to what
       the evidence was entered into by the State. At no time did we talk about a
       dresser.
(Tr. 192-93).

       The prosecutor does not imply that he is the “good guy” and that defense counsel

is the “bad guy” or a “shyster.” Instead, the prosecutor correctly points out that the

State’s case against Richardson was not limited to a particular day where Richardson

asked K.S. to help move a dresser. The State’s case involved a molestation where

Richardson isolated the victim in the storage trailer under the pretext of moving furniture,

but the molestation did not necessarily occur on the day that defense counsel suggests

that it happened.     The prosecutor’s statements were not improper, and there is no

fundamental error here.

       c.       Alleged Misstatements about the Evidence in Closing Argument

       Richardson contends that the prosecutor misstated the evidence in his closing

argument. Richardson argues that the prosecutor erroneously claimed that in the Deputy

Judge-Richardson interview, Richardson (1) began sex-related statements about K.S.

before the topic was introduced by Deputy Judge; (2) began his description of his

property by talking about the trailer-room where the molestation occurred after being

                                            17
asked to begin by describing that trailer;7 and (3) denied that his wife had taken nude

pictures of children when no such allegation had been made.

        We note that the jury saw a video of the interview at issue, and the individual

members were able to determine what had happened during the interview. We also note

that the prosecutor did not claim that Richardson introduced sex-related topics but that he

“drove [the interview] down the sexual road.” (Tr. 198). Our review of the recording

verifies that the prosecutor’s statement is a fair assessment of the interview, as

Richardson continually referenced sexual matters during the interview. With reference to

the description of the trailers, the prosecutor did not mischaracterize the recording, as the

recording reveals that Deputy Judge asked Richardson “to give us a little bit of a feel for

the trailer you’re living in and the second trailer . . . .” (State’s Ex. A 24:33-25:05).

Accordingly, she did not invite him to first describe the trailer room where the

molestation occurred. Finally, with reference to the denial, the recording shows that no

accusation was made at the time Richardson denied that his wife took “nudie shots or

none of that crap.” (State’s Ex. A 8:51-9:55). In short, the prosecutor’s description of

the evidence was consistent with the recording, and he was entitled to comment upon that

evidence. See Miller v. State, 623 N.E.2d 403, 407-08 (Ind. 1993), cert. denied.8

7
 Deputy Judge had emphasized that she found it significant that of all the rooms in the two trailers,
Richardson began his description with the room where the molestation happened.
8
  Richardson contends that the cumulative effect of any errors constitutes fundamental error. Because we
find no error by the prosecutor during closing and rebuttal arguments, we find that there is no cumulative
prejudicial effect.

                                                   18
                                    CONCLUSION

      The trial court did not prejudice Richardson by denying certain for cause

challenges. In addition, Deputy Judge’s testimony did not result in fundamental error.

Finally, the prosecutor committed no error in his closing and rebuttable arguments.

      Affirmed.

BAKER, J., and BAILEY, J., concur.




                                           19